1

2

3
                                  UNITED STATES DISTRICT COURT
4
                            FOR THE EASTERN DISTRICT OF CALIFORNIA
5

6    UNITED STATES OF AMERICA,                            1:17-cr-00140-LJO-SKO-1
7                             Plaintiff,                  ORDER ON DEFENDANT’S MOTION
                                                          TO SUPPRESS
8                      v.
9    JACOB BLANCO,
10                            Defendant.
11

12

13         The Court has received and reviewed the Defendant’s Motion To Suppress.

14         The Government is hereby given an opportunity to file a Response on or before noon on

15 Monday, February 4, 2019. Once received and reviewed, the Court will determine whether or not oral

16 argument is needed, and whether or not the requested Evidentiary Hearing will be granted.

17

18 IT IS SO ORDERED.

19      Dated:    January 30, 2019                        /s/ Lawrence J. O’Neill _____
                                               UNITED STATES CHIEF DISTRICT JUDGE
20

21

22

23

24

25

                                                      1
